Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed October 29th, 2021. By the amendment claims 1-7 are pending with claims 1-3, and 5 being amended. The amendments to the specification are accepted. The amendments to the claims overcome all 35 U.S.C 112 rejections outlined in the previous Office Action. The Terminal Disclaimer filed has been approved.

Allowable Subject Matter
Claims 1-7 are be allowable.

Independent claim 1 is allowable for disclosing wherein the robot is provided with
handling means, comprising motor driven pickup head comprising two horizontal parallel bars that are telescopic and movable vertically, said handing means being suitable for extracting a tray from a recess of a sorting outlet and for placing it on the tray conveyor, said robot further including a chute having a bottom end that configured to be slidingly coupled to a guide rail extending along said tray conveyor, when transferring the tray to the tray conveyor.

The closest prior art of Chirol et al. (US 20170266697) discloses a sorting installation (4) comprising: sorting outlets (3) aligned along a sorting conveyor (2), each outlet being provided with a recess for receiving a tray (5) in which sorted mailpieces (4) are stored, and also including a tray conveyor that extends under said sorting outlets for transporting trays full of sorted mailpieces from the sorting outlets to a feed inlet of the sorting conveyor (Abstract), and a shuttle robot (6) suitable for traveling on the floor in autonomous manner along the sorting outlets. Additionally Pankratov (US 20160167880) discloses a shuttle cart with a lifting mechanism. Philipp (US 20190009995) and Binning 

	Claims 2-7 are allowable by virtue of their dependencies. 

Response to Arguments
	The applicant’s arguments with regards to the enablement of the return springs pulling both ends of the chute is found persuasive. That rejection is withdrawn and a Notice of Allowability is issued herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.L.B./Examiner, Art Unit 3653        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653